Citation Nr: 1141256	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-01 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to June 1964.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  Jurisdiction of the case has been subsequently transferred to the RO in Chicago, Illinois.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that his currently diagnosed right knee disorder is related to an injury incurred in service around 1957 or 1958 while stationed at the Davis Monthan Air Force Base in Tucson, Arizona.  He reported that he slipped and fell off an aerostand while hanging a turbo jet engine and that his right foot got caught in the stand.  He further reported that his knee was swollen and larger than the size of a basketball and that he was seen on sick call following his injury to the right knee.  However, a review of the Veteran's service treatment records does not show any treatment for right knee.  Accordingly, an attempt must be made to retrieve any records at the medical center located at the Davis Monthan Air Force Base in Tucson, Arizona.

The medical evidence of record shows a current diagnosis of osteoarthritis of the right knee.  An October 2006 private physical therapy report noted that the Veteran had a long history of progressive pain in his right knee.  While the Veteran's service treatment records do not show a right knee disorder, the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as the history of a right knee injury occurred on active duty and observable symptoms since his military service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, based on the lay evidence provided by the Veteran regarding his in-service injury and observable symptoms right knee pain since that time, the Veteran must be afforded appropriate a VA examination to determine the current existence and etiology of his current right knee disorder.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must review the claims file to determine that all procedurally appropriate actions to locate and secure any clinical records for treatment of the Veteran at the medical facility located at the Davis Monthan Air Force Base in Tucson, Arizona, dated from 1957 through 1958.  All attempts to locate and secure the Veteran's treatment records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran the appropriate VA examination to determine the current existence and etiology of any right knee disorder found.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the medical records, as well as the Veteran's lay statements in the claims file, the examiner must state whether any current right knee disorder is related to the Veteran's military service, to include the claimed right knee injury in service.

A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


